Citation Nr: 0843263	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-31 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, claimed as secondary to subluxation of the left 
acromioclavicular joint with distal clavicle degeneration.

2.  Entitlement to an increased rating for depressive 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1967 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The veteran was scheduled for a hearing before the Board in 
September 2008.  In September 2008 the veteran withdrew his 
hearing request and asked that his appeal be forwarded to the 
Board.


FINDINGS OF FACT

1.  Aggravation of left elbow disability is shown to have 
been aggravated by the service connected left shoulder 
disability.

2.  Depressive disorder is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, difficulty 
concentrating, and sleep difficulty.


CONCLUSIONS OF LAW

1.  Aggravation of left elbow disability is the result of the 
service-connected left shoulder disability. 38 C.F.R. § 3.310 
(2008).

2.  The criteria for an evaluation in excess of 30 percent 
for depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 
4.129, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in April 2005 discussed the evidence necessary 
to support the veteran's claims.  He was asked to identify 
and complete an appropriate release for any private medical 
treatment.  He was also asked to identify VA facilities that 
had provided treatment.  The evidence of record was listed 
and the veteran was told how VA would assist him in obtaining 
additional pertinent evidence.  

In September 2008 the veteran was advised of the diagnostic 
criteria governing the evaluation of psychiatric disorders.  
This letter also discussed the manner in which VA determines 
disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

	Service Connection

The veteran asserts that he has a left elbow disability that 
is due to his service-connected left shoulder disability.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service- connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

VA treatment records reflect recurrent complaints referable 
to the veteran's left shoulder.  

In June 2000, the veteran complained of left shoulder and arm 
pains.  

On VA examination in November 2001, physical examination 
revealed normal sensation about the left shoulder and arm.  
Deep tendon reflexes in the upper extremities were equal and 
active bilaterally.  The veteran had normal strength of 
flexion and extension of the left elbow and normal grip 
strength in both hands.

In response to the instant claim, a VA examination was 
carried out in April 2005.  The veteran's history was 
reviewed.  The veteran reported that he had developed pain 
and tenderness in his left elbow in 2003 or 2004, after 
surgery on his left shoulder.  The veteran's left elbow pain 
was described as mostly medial.  The examiner noted that the 
veteran's forearm felt okay.  The veteran endorsed left hand 
weakness.  Objectively, the examiner noted that the veteran's 
muscle condition was average.  The upper arm was normal in 
appearance and was nontender.  Elbow motion was zero degrees 
extension and 140 degrees of flexion, pronation to 90 
degrees, and supination to 90 degrees.  There was some mild 
pain with movement.  There was medial tenderness at the left 
elbow, but it was otherwise nontender.  The ulnar nerve was 
nontender at the left elbow.  The diagnosis was medial 
epicondylitis.  The examiner noted that the veteran's left 
elbow problem was very common.  He noted that epicondylitis 
usually arose without being related to any other problem.  He 
opined that the veteran would have developed the left elbow 
problem regardless of the shoulder problem, and that the left 
shoulder surgery probably did not cause the problem.  He did 
note that favoring the shoulder probably made the left elbow 
pain more bothersome and that 20 percent of the elbow pain 
represented increasing pain due to favoring the left 
shoulder.  

Upon review of the record, the Board has concluded that 
service connection is warranted for the veteran's left elbow 
disability.  While the VA examiner stated that left elbow 
epicondylitis would have developed regardless of the 
veteran's left shoulder disability and surgery, he clearly 
stated that favoring the left shoulder made the veteran's 
elbow pain more bothersome, and indicated that 20 percent of 
the elbow symptoms represented pain caused by favoring the 
left shoulder.  In light of the VA examiner's conclusion, 
service connection for epicondylitis of the left elbow, on 
the basis of aggravation, is warranted.  

	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that "staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings. In this case the Board has concluded that 
the disability has not significantly changed and that uniform 
evaluations are warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

Major depression is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9434, and is subject to the criteria listed 
under the General Rating Formula for Mental Disorders.  The 
General Rating Formula provides a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  38 
C.F.R. § 4.130 (2008).

The rating formula provides a 30 percent evaluation when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  
A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers).  Id.  A score of 61-70 is indicated where there are 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.

The veteran submitted the instant claim for increase in July 
2004.

A July 2004 VA treatment record notes the veteran's report of 
poor sleep, anxiety, depression, and irritability.  The 
veteran was moderately depressed but not tearful.  His affect 
was bland.  Thinking was clear, and the veteran was not 
psychotic, suicidal, or homicidal.  

On VA psychiatric examination in April 2005, the examiner 
reviewed the veteran's history, to include VA examinations in 
February 2000 and March 2003.  He also noted that a VA 
physician had indicated in March 2005 that the veteran's 
depression was well controlled with medication.  The veteran 
reported that his mood was depressed due to the pain caused 
by his shoulder.  He was dysphoric and stated that he 
remained in bed.  He related that he did not talk to his 
family members and that he did not do a whole lot during the 
day.  He stated that the main thing that gave him enjoyment 
was his dog, and that he got out to take the dog for walks.  
He indicated that he had trouble sleeping.  He stated that he 
wanted more of a social life and more involvement with his 
family.  On mental status examination, the veteran's thoughts 
were logical and sequential.  He was unable to count 
backwards by serial sevens, but was able to spell WORLD 
backwards.  He was able to abstract a metaphor.  He denied 
hallucinations but stated that he did hear voices a year 
previously.  He denied feelings of persecution.  He denied 
suicidal and homicidal thoughts.  The examiner noted that the 
veteran was able to maintain his personal hygiene.  He was 
oriented and his memory was intact.  He denied ritualistic 
behaviors.  He denied panic attacks.  He endorsed feeling 
depressed.  He was cooperative.  Motor activity was calm.  
Affect was constricted.  Cognitive functioning for general 
knowledge was intact.  Insight appeared fair to good.  
Executive functioning was intact except for difficulty 
sequencing.  The examiner noted that the veteran appeared to 
have some difficulty with concentration and that there was 
some thought about death.  He concluded that the veteran met 
the criteria for major depression, recurrent, in partial 
remission.  He stated that the symptoms of depression 
appeared to only mildly interfere with the veteran's social 
and personal functioning.  He noted that the disorder 
appeared to be secondary to pain.  He reiterated that 
overall, the veteran's symptoms appeared to be mild.  He 
assigned a GAF score of 58.

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that the current 30 percent 
evaluation is appropriate.  The Board observes that the 
Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating 
formula for mental disorders.  38 U.S.C. § 1155; see 38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
436 (1992).  In this regard, the Board acknowledges that the 
veteran's depressive disorder is manifested by feelings of 
depression, sleep disturbance, and some difficulty 
concentrating.  The April 2005 examiner concluded that the 
veteran's depression interfered only mildly with his social 
and personal functioning.  The record shows that the veteran 
currently denies suicidal ideation.  He is oriented and his 
memory is intact.  He has good insight and denies ritualistic 
behavior and panic attacks.  Cognitive functioning is good.  
The veteran's thought processes are logical and sequential.  

In summary, little in the record, including the veteran's 
statements, suggests that the criteria for an evaluation of 
50 percent or higher are met.  The evidence does not 
demonstrate panic attacks, difficulty understanding complex 
commands, memory impairment,  impaired judgment or abstract 
thinking, or difficulty in establishing and maintaining 
effective work and social relationships.  The veteran is able 
to maintain his personal hygiene.  The VA examiner assessed 
the veteran's GAF score as 58 which indicates moderate 
symptoms.  However, this examiner also concluded that the 
veteran's depressive disorder only mildly interfered with his 
social and personal functioning.  The record does not 
establish that the veteran suffers from symptomatology that 
supports a 50 percent evaluation.  Accordingly, the Board 
finds that the appropriate rating for the veteran's 
depressive disorder is 30 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected depressive disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).



ORDER

Entitlement to service connection (aggravation) for 
epicondylitis of the left elbow is granted.

Entitlement to an evaluation in excess of 30 percent for 
depressive disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


